Appeal from a decision and award by the State Industrial Board. The only question is wage rate. The rate was determined from a payroll submitted by the employer and carrier and adopted by the hearing referee. Part compensation has been paid under the wage rate as adopted. The evidence supports the claim that the rate was acquiesced in by the representative of the employer and carrier. Award unammously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.